Citation Nr: 0608443	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  95-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for substance abuse as 
secondary to PTSD.

4.  Entitlement to service connection for disabilities of the 
pancreas, bowels, and liver as secondary to substance abuse.

5.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for disability of the kidneys due to 
medication prescribed by VA.

6.  Entitlement to a disability evaluation in excess of 30 
percent for organic affective disorder for the period prior 
to January 24, 2004, on appeal from the initial 
determination.

7.  Entitlement to a disability evaluation in excess of 50 
percent for organic affective disorder for the period prior 
to March 2, 2005, on appeal from the initial determination.

8.  Entitlement to a total disability evaluation based on 
individual unemployability for the period prior to March 2, 
2005.

9.  Entitlement to additional special monthly compensation 
(SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions from January 1994 and November 
1996 of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming, that denied service 
connection for chronic headaches and PTSD, respectively.

The matter further stems from a February 1999 rating action 
that assigned a 30 percent disability evaluation for organic 
affective disorder, after granting service connection for the 
same.  The veteran appealed the assigned rating.  By a rating 
action dated in April 2005, the 30 percent disability 
evaluation was increased to 50 percent, effective from 
January 24, 2004.  The RO also assigned a 100 percent 
schedular evaluation from March 2, 2005.

The veteran has also appealed a February 2004 rating decision 
that denied claim of entitlement for service connection for 
substance abuse as secondary to PTSD and disabilities of the 
pancreas, bowels, and liver as secondary to substance abuse, 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for kidney disability due to medication prescribed by 
VA, a total disability evaluation based on individual 
unemployability (TDIU), and special monthly compensation 
(SMC) based on the need for regular aid and attendance.

The veteran was afforded a personal hearing before the RO in 
April 1997.  A transcript of the hearing is associated with 
the claims folder.

The Board remanded this matter in August 2004 for the purpose 
of correcting specified due process deficiencies.  The matter 
was returned to the Board in November 2005 for final 
appellate consideration.

A review of the record shows that the veteran was denied 
service connection for hepatitis C in July 2003, and that he 
filed a notice of disagreement with regard to the same in 
August 2003.  In January 2005, the veteran was furnished a 
Statement of the Case (SOC) addressing this issue.  As a 
substantive appeal was not filed, the issue of entitlement to 
service connection for hepatitis C is not ripe for appellate 
consideration.

In August 2004, the Board noted that the RO had failed to 
consider two claims that veteran had previously raised.  
Specifically, in a July 1993 application for benefits, the 
veteran filed a claim for service connection for carpal 
tunnel syndrome.  A claim for service connection for heart 
disease as secondary to service connected organic affective 
disorder was raised in an October 2003 letter.  The RO has 
yet to consider these claims.  As such, the issues of 
entitlement to service connection for carpal tunnel syndrome 
and heart disease as secondary to service connected organic 
affective disorder are again referred to the RO for 
appropriate consideration.

The issues of entitlement to service connection for 
disabilities of the pancreas, bowels, and liver as secondary 
to substance abuse, entitlement to a TDIU for the period 
prior to March 2, 2005, and entitlement to SMC based on the 
need for regular aid and attendance are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that the veteran's chronic headache disability had its onset 
in service or is otherwise etiologically related to his 
active service.

2.  The preponderance of the evidence fails to establish that 
the veteran has a current diagnosis of PTSD.

3.  Service connection for alcoholism on a direct basis, for 
purposes of VA compensation, is precluded by law; and, the 
veteran is not presently service connected for PTSD.

4.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability of 
the kidneys caused by VA medical treatment, to include the 
administration of lithium.

5.  For the period prior to January 24, 2004, the veteran's 
organic affective disorder resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened (blunted) affect; 
difficulty in understanding complex commands; some impairment 
of short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.

6.  For the period prior to March 2, 2005, the veteran's 
organic affective disorder did not result occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  PTSD was not incurred or aggravated by military service. 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).

3.  Substance abuse is precluded by law on a direct basis and 
as being secondary to PTSD.  38 U.S.C.A. §§ 105, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2005); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

4.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for disability of the kidneys have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2005).

5.  The criteria for a 50 percent disability rating for 
organic affective disorder have been met for the period prior 
to January 24, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9304 (2005).

6.  The criteria for a disability rating in excess 50 percent 
for organic affective disorder have not been met for the 
period prior to March 2, 2005.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in March 2001, July 2001, and November 2003, 
the RO advised the veteran of the essential elements of the 
VCAA.  The veteran was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims for service connection, compensation 
under 38 U.S.C.A. § 1151, and an increased evaluation, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was informed of 
the evidence that VA had requested.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  He was advised of the 
type(s) of evidence needed to substantiate his claim for 
service connection, compensation under 38 U.S.C.A. § 1151, 
and a higher disability rating.  The March 2001 letter 
specifically informed the veteran that he should submit any 
additional evidence in his possession that pertained to his 
claims.  The March 2001, July 2001, and November 2003 letters 
therefore provided the notice of all four elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The January 1994 rating decision, December 1994 Statement of 
the Case (SOC), November 1996 rating decision, January 1997 
SOC, August 1997 Supplemental Statement of the Case (SSOC), 
February 1999 rating decision, March 2002 SSOC, July 2003 
SSOC, February 2004 rating decision, November 2004 SSOC, 
January 2005 SSOC, and July 2005 SOC collectively notified 
the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for service connection, compensation 
under 38 U.S.C.A. § 1151, and an increased rating.  These 
documents specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial. 

During the pendency of this appeal, the Court issued a 
decision that held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the element of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id  

With respect to the claims for service connection that are 
being considered in this decision and the claim for 
compensation under 38 U.S.C.A. § 1151, the Board has 
concluded that the preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot.  As to the veteran's claim for an increased 
evaluation of his service connected organic affective 
disorder, the aforementioned SOCs and SSOCs provided the 
veteran with the text of VA regulations specifying that his 
disability ratings would be determined by application of the 
General Rating Schedule, and the circumstances under which an 
extraschedular rating determination would be appropriate.  
The Diagnostic Code relating to his claimed disability has 
also been included in these documents. 

Although the VCAA notice with regard to the degree of 
disability did not precede the initial adjudication, the 
notice provided in the SOC cured this procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  For this 
reason, the veteran has not been prejudiced by the timing of 
the VCAA notice as to the degree of disability element.

The Board is also aware that no notice was provided as to the 
effective date element listed above.  However, the veteran 
was not prejudiced by this defect.  This notice defect 
amounts only to harmless error because the RO clearly 
provided an explanation for the ratings assigned in this case 
and the basis for the effective dates it chose.  Further, 
because the Board is assigning an increased evaluation 
effective to the date of his claim, the issue of assigning an 
effective date for ratings was never reached.  Therefore, 
this defect did not affect the outcome of the case, so there 
could be no prejudice.  Id at 116.

The veteran's service medical records are on file.  VA 
outpatient and inpatient treatment records have been 
obtained.  Medical treatise and articles submitted by the 
veteran have also been considered.  A decision from the 
Social Security Administration (SSA) and the evidence it took 
into account in rendering that decision have been obtained.  
The veteran has not identified any additional outstanding 
medical records that would be pertinent to the claims on 
appeal.  The veteran has been afforded VA examinations.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
March 2001 notice was not given prior to the initial 
adjudication of the claims for service connection for 
headaches and PTSD and an increased evaluation for organic 
brain syndrome, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  Although the notice provided to 
the veteran in 2001 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and the additional SSOCs that were 
provided to the veteran.  


Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required. Id.

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Chronic Headaches

Service medical records show that the veteran was seen for 
complaints of chronic headaches.  Significantly, when he was 
seen in July 1973, the veteran gave a history of intense 
headaches for the past year.  He said the headaches had 
become constant since April 1973.  He indicated that he had 
been in a motor vehicle accident in 1970 that had resulted in 
an injury to the right side of his head.  An August 1973 
treatment report described the veteran as having possible 
tension headaches.  The examiner noted that skull x-rays 
taken earlier that month had been normal.  No relationship 
was drawn to the veteran's headaches and his earlier head 
injury.  He was seen again for headache complaints in 1975.  
When he was examined for service discharge in September 1976, 
the veteran's head and neurologic system were found to be 
normal.  In other words, although he was seen occasionally 
for complaints of headaches, there was no evidence that the 
veteran suffered from a chronic headache disability, or that 
his headaches were linked to his earlier motor vehicle 
accident.

The post-service medical evidence also fails to link the 
veteran's current complaints of chronic headaches to his 
active service.  Indeed, a VA examination was conducted in 
October 1998 for the specific purpose of addressing the 
veteran's contention that his chronic headaches were due to 
the head injury he suffered in service.  Following a 
neurological examination and detailed review of the claims 
file, to include the service medical records, the examiner 
concluded that the veteran's current headaches were "less 
likely than not" secondary to the motor vehicle accident 
that he had in 1970.  He said the record did not indicate 
chronic headaches since the time of the accident.  In this 
regard, the examiner stated that post-traumatic headaches are 
generally felt at the time of the accident.  The veteran was 
observed to have had his initial complaint of headaches three 
years following the head injury, which was felt to be far too 
remote.  The examiner therefore felt that the headaches were 
unrelated to the accident.  He also observed that the 
headaches had been sporadic since service discharge.  At the 
time of the examination, the veteran reported that his 
headaches had become relatively quiescent in the 1980s and 
did not return until the mid-1990s.  The examiner believed 
that the veteran's current headaches were likely a muscle 
contraction type of headache.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the finding that the 
veteran's current headache disability had its onset in 
service or is otherwise etiologically related to his active 
service, to include being a residual of the 1970 accident.  
The veteran has not submitted any competent medical evidence 
to refute this finding.  Although he has expressed his own 
opinion that he suffers from a chronic headache disability 
resulting from a head injury occurring during his active 
service, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The Board therefore concludes that a 
chronic headache disability was not incurred in or aggravated 
by service.

PTSD

As discussed above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor. 38 C.F.R. § 
3.304(f) (2005).

Although the law does not require a "clear" diagnosis of 
PTSD, legal authority does necessitate the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD. 
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

Significantly, in the present case, the Board finds that the 
preponderance of the evidence fails to establish that the 
veteran has a current diagnosis of PTSD.  VA treatment 
records are for the most part negative for findings of PTSD.  
Those records instead show diagnosis and treatment for other 
psychiatric disabilities, including bipolar disorder and 
organic affective disorder.  Indeed, consultation reports 
dated in June 1995 and September 1996 specifically note that 
the veteran did not meet the diagnostic criteria to support a 
diagnosis of PTSD.  The Board acknowledges the fact that a 
September 1997 mental health note included a PTSD in the 
veteran's diagnosis.  However, no findings were included to 
support the diagnosis.  

The Board's attention is also directed to an April 1996 VA 
psychiatric examination that diagnosed the veteran as having 
PTSD.  The examination report included a very detailed 
discussion of the veteran's psychiatric history and his 
purported in service stressors.  The claims file was clearly 
reviewed.  Further in diagnosing the veteran as having PTSD, 
the examiner provided rationale as to why he felt the veteran 
met the diagnostic criteria for the diagnosis.  He also 
specifically identified symptoms endorsed by the veteran as 
well as the stressors that the veteran had raised.  

On the other hand, numerous VA and non-VA health care 
providers have specifically found that the veteran does not 
suffer from PTSD.  Bipolar affective disorder was diagnosed 
in October 1993.  The report of a June 1994 examination 
conducted for the SSA diagnosed the veteran as having a mixed 
bipolar disorder.  Bipolar disorder was also diagnosed when 
the veteran was examined by the SSA in September 1998.  In 
that report, the examiner specifically disagreed with the 
diagnosis of PTSD contained in the April 1996 VA examination 
report.  The SSA examiner provided a detailed discussion of 
her psychological assessment of the veteran, the findings 
contained in the April 1996 report, and how the evidence 
failed to support a diagnosis of PTSD.  An October 1998 VA 
examination diagnosed the veteran as having bipolar disorder, 
as well as organic affective disorder (currently a service 
connected disability).  Dementia due to brain trauma was 
diagnosed when the veteran was evaluated in August 2000 and 
January 2004.  The January 2004 examination report included 
the finding that the evidence did not support a diagnosis of 
PTSD.  Following examination in March 2005, the veteran was 
diagnosed as having depressive disorder with psychotic 
features secondary to a brain injury.  All of the 
aforementioned examination reports contained detailed 
findings and rationale for the conclusions made.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

In the present case, the Board finds that the opinions 
rendered in the October 1993, June 1994, September 1998, 
October 1998, August 2000, January 2004, and March 2005 
examination reports clearly outweigh the opinion made in the 
April 1996 report.  The Board acknowledges that the April 
1996 report was prepared by psychiatrist, and that it 
included detailed rationale supporting the conclusion that 
the veteran suffered from PTSD.  However, the seven 
examination reports that diagnosed the veteran as suffering 
from psychiatric disabilities other than PTSD also included 
detailed rationale.  The examinations were likewise conducted 
by specialists (psychiatrists or psychologists).  Indeed, as 
discussed above, the September 1998 and January 2004 reports 
included specific findings as why the veteran did not meet 
the criteria for a diagnosis of PTSD.  Put another way, the 
overwhelming medical evidence is against the finding that a 
diagnosis of PTSD has been established.  Without there being 
a current medical diagnosis, the claim for service connection 
for PTSD must fail.  See Cohen v. Brown.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for chronic headaches and PTSD 
and that, therefore, the provisions of § 5107(b) are not 
applicable.


Substance abuse secondary to PTSD

The veteran, in pertinent part, claims that his problem with 
substance abuse and dependance was caused and/or aggravated 
by PTSD, and that service connection should be awarded on a 
secondary basis under 38 C.F.R. § 3.310.  As the Board has 
denied service connection for PTSD in this decision, the 
issue of entitlement to service connection for substance 
abuse as secondary to PTSD has been rendered moot.  In other 
words, as the claim of service connection for substance abuse 
is claimed as due to a disability that has been found 
unrelated to PTSD, service connection for substance abuse on 
this basis must be denied as a matter of law.

The Board notes that special considerations apply to claims 
involving alcoholism or alcohol abuse.  Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment 
of compensation for a disability that is a result of a 
veteran's own alcohol or drug abuse, effective for claims 
filed as in the instant case after October 31, 1990. 
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  
The VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 
1998).

The Board further observes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that compensation could not be awarded pursuant to 38 
U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary 
alcohol abuse disability incurred during service or for any 
secondary disability that resulted from primary alcohol abuse 
during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. 
Cir. 2001).  There can be service connection for compensation 
purposes for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected 
disability.  However, a veteran can only recover if able to 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Allen, 237 F.3d at 1381.  Such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service- 
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Ibid.

Where, as here, the law, and not the evidence, is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit or of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Since service connection 
has not been established for PTSD, the claims for service 
connection for substance abuse on a direct basis and as 
secondary to PTSD must fail as a matter of law.

38 U.S.C.A. § 1151

The veteran contends that he suffers from a disability of the 
kidneys due to treatment in May 2000.  He asserts that 
suffered acute tubular necrosis as the result of lithium 
intoxication.  He states the lithium had been prescribed to 
him by VA to treat his service connected organic affective 
disorder.  He intimates that he continues to suffer from the 
residuals of the tubular necrosis.

The medical treatment in question was rendered in May 2000; 
however, the veteran did not file a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 until September 
2002.  The Board notes that 38 U.S.C. § 1151 was amended by 
section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997.  Consequently, the veteran's 1151 claim will be 
adjudicated based upon the current law.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).

As indicated above, a critical inquiry under 38 U.S.C.A. § 
1151 is whether additional disability resulted from VA 
medical treatment.  A May 2000 discharge summary shows that 
the veteran was admitted to the Hot Springs VAMC due to an 
episode of rectal bleeding and hypotension.  The veteran was 
found to have acute tubular necrosis secondary to lithium 
intoxication.  The examiner indicated the diagnosis of 
lithium acute tubular necrosis had been confirmed by a 
nephrologist.  He said the veteran's lithium level was 
subsequently reduced to zero and not restarted.  In that 
regard, the examiner stated that the "acute renal failure 
resolved quite abruptly."  An August 2000 VA examination 
report similarly indicated that the veteran had suffered 
acute renal failure secondary to lithium toxicity, that the 
condition had resolved, and that his renal function had 
returned to normal.  

The Board therefore finds that the medical evidence fails to 
demonstrate that the veteran currently suffers from a current 
disability of the kidneys.  Indeed, even if such a disability 
was diagnosed, no evidence has been submitted showing that it 
is the result of VA treatment, to include the administration 
of Lithium.  In other words, there is insufficient medical 
evidence of currently identifiable additional disability 
related to the veteran's VA treatment.  The question of 
whether the proximate cause of the disability was due to VA 
carelessness, negligence, lack of proper skill, or error in 
judgment is therefore moot.

The Board has considered the veteran's assertions that VA was 
at fault in prescribing him a medication (Lithium) that he 
claims resulted in a disability of his kidneys.  However, as 
layperson without the appropriate medical training and 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).

In light of the evidence discussed above, the Board finds 
that the probative (persuasive) medical evidence of record 
militates against the claim.  The claim on appeal must be 
denied.  In reaching this conclusion, the Board has again 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

The veteran's claim for an increased evaluation for organic 
affective disorder originated from the RO decision that 
granted service connection for that disability.  The claim 
therefore stems from the initial rating assigned.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as 
discussed in the Introduction of this decision, the veteran 
was initially assigned a 30 percent disability rating.  He is 
currently receiving a 100 percent schedular rating for his 
service connected psychiatric disability.  The 30 percent 
rating assigned to the veteran's organic affective disorder 
was increased to 50 percent rating from January 24, 2004, 
rather than the veteran's 1997 date of claim.  The 100 
percent rating was made effective from March 2, 2005.  Thus, 
there remains the issue of whether the veteran is entitled to 
a disability evaluation in excess of 30 percent for organic 
affective disorder prior to January 24, 2004, and a rating in 
excess of 50 percent for the period prior to March 2, 2005.

The criteria for evaluating organic affective disorder are 
found at 38 C.F.R. Part 4, Diagnostic Code 9304.  A 50 
percent rating may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130.  The DSM-IV contains a GAF scale, with scores 
ranging between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

For the period prior to January 24, 2004, the Board finds 
that the criteria to support a 50 percent disability 
evaluation for organic affective disorder have been met.  VA 
examination reports from October 1998, August 2000, and 
January 2004, as well as contemporaneous VA treatment 
records, show that the veteran was assigned a GAF score 
between 45 and 60.  This equates to an average GAF score of 
55, which is indicative of moderate symptoms.  The October 
1998 examination report specifically described the veteran's 
psychiatric disability as being "moderate."  Similarly, an 
April 2000 statement from the veteran's therapist describes 
his level of functional impairment to be moderate.  Those 
reports and records also indicate that the veteran 
demonstrated occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened (blunted) affect, difficulty in understanding 
complex commands, some impairment of memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and, difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board finds that this symptomatology more closely 
approximates the criteria to support a 50 percent disability 
rating for the period prior to January 24, 2004.  See 
Fenderson.

However, the assignment of a disability rating in excess of 
50 percent for organic affective disorder is not warranted 
for the period prior to March 2, 2005.  The evidence does not 
show that the symptoms of the veteran's organic affective 
disorder more closely approximate the criteria for the next 
higher rating, of 70 percent.  The report of the veteran's 
January 2004 examination assigned the veteran a GAF score 
between 45 and 50, which was the lowest score of the three 
examinations that were referenced above.  A GAF score of 45 
to 50 connotes serious impairment.  The October 1998 report 
described the veteran's psychiatric disability as being 
between moderate and severe.  The Board also acknowledges 
that there is some evidence that the veteran experiences 
impaired impulse control due to his organic affective 
disorder, and that he also has problems with his personal 
appearance and hygiene.  Both are factors in assigning a 70 
percent rating.  The remaining evidence, however, does not 
support such a conclusion.  Indeed, none of the above 
referenced VA examination reports or records contained any 
findings that the veteran's service connected psychiatric 
disorder resulted in obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; and inability to 
establish and maintain effective relationships.  In other 
words, most of the criteria needed to award a 70 percent 
rating were not shown prior to March 2, 2005.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
organic affective disorder.  There is also no objective 
evidence of that the veteran's service connected psychiatric 
disorder has, in and of itself, resulted in marked 
interference with employment prior to March 2, 2005.  Records 
during this period indicate that the veteran's non-service-
connected bipolar disorder and personality disorder were 
factors in his unemployability.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.




ORDER

Entitlement to service connection for chronic headaches is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for substance abuse as 
secondary to PTSD is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for disability of the kidneys due to 
medication prescribed by VA is denied.

Entitlement to a 50 percent disability rating for organic 
affective disorder is granted for the period prior to January 
24, 2004, subject to the criteria governing payment of 
monetary benefits.

Entitlement to a disability evaluation in excess of 50 
percent for organic affective disorder for the period prior 
to March 2, 2005, is denied.


REMAND

In his claim for benefits received in October 2003, the 
veteran, though his attorney, argued that service connection 
for substance abuse was warranted as being secondary to his 
service connected organic affective disorder.  The RO never 
considered this portion of the veteran's claim.  The RO 
merely confined its analysis to the issue of entitlement to 
service connection for substance abuse as secondary to PTSD.  
The Board recognizes that the normal course of action would 
be to dispose of the issue of entitlement to service 
connection for substance abuse as secondary to organic 
affective disorder by referring it to the RO in the 
Introduction of the decision.  However, such action is not 
possible in this case because the veteran has appealed a RO 
decision that denied service connection for disabilities of 
the pancreas, bowels, and liver as secondary to substance 
abuse.  The outcome of the veteran's claim for secondary 
service connection for disabilities of the pancreas, bowels, 
and liver is therefore dependent on the outcome of the 
veteran's claim for service connection for substance abuse on 
a secondary basis.  

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, appellate 
adjudication of the claim for service connection for 
secondary service connection for disabilities of the 
pancreas, bowels, and liver will be held in abeyance pending 
resolution of the undeveloped claim for service connection 
for substance abuse as secondary to service connected organic 
affective disorder.

The claims of entitlement to a TDIU and SMC based on the need 
for regular aid and attendance require consideration of the 
effect on employability of all service-connected 
disabilities.  The determination regarding the remanded issue 
of entitlement to secondary service connection for 
disabilities of the pancreas, bowels, and liver could impact 
the veteran's TDIU and SMC claims.  The Board therefore finds 
these issues to also be inextricably intertwined.  Thus, 
adjudication of the TDIU and SMC claims will be held in 
abeyance pending further development of the veteran's service 
connection claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO must also adjudicate the 
veteran's claim of service connection for 
substance abuse as secondary to organic 
affect disorder.  Thereafter, it must re-
adjudicate the intertwined claims of 
entitlement to service connection for 
disabilities of the pancreas, bowels, and 
liver as secondary to substance abuse, as 
well as the TDIU and SMC claims.

2.  Following completion of the foregoing, 
if any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


